                                                                        3/4/2019




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MONTANA

                             HELENA DIVISION

PACIFIC NORTHWEST SOLAR,
LLC,
                                               No. CV-16-114-H-SEH
                         Plaintiff,

vs.                                            ORDER


NORTHWESTERN CORPORATION,
A DELA WARE CORPORATION
DBA NORTHWESTERN ENERGY,

                         Defendant.


      The Court conducted hearings on Defendant NorthWestern Corporation's

Motion for Partial Summary Judgment Dismissing Count VI (Declaratory

Judgment) for Lack of Subject Matter Jurisdiction,1 Defendant North Western



      1
          Doc. 141.
Corporation's Motion for Partial Summary Judgment on Plaintiffs Breach of

Good Faith and Fair Dealing, Negligent Misrepresentation, Constructive Fraud,

and Actual Fraud Claims,2 Defendant NorthWestern Corporation's Motion for

Summary Judgment,3 and Pacific Northwest Solar, LLC's Motion to Renew its

Motion for Summary Judgment on its Sixth Cause of Action4 on March 4, 2019.

      Upon the record made in open court,

      ORDERED:

      1.       Defendant NorthWestern Corporation's Motion for Partial Summary

Judgment Dismissing Count VI (Declaratory Judgment) for Lack of Subject

Matter Jurisdiction5 is DENIED.

      2.       Defendant NorthWestern Corporation's Motion for Partial Summary

Judgment on Plaintiffs Breach of Good Faith and Fair Dealing, Negligent

Misrepresentation, Constructive Fraud, and Actual Fraud Claims6 is DENIED.




      2
          Doc. 143.

      'Doc. 145.
      4
          Doc. 158.

      'Doc. 141.
      6
          Doc. 143.


                                        -2-
      3.       Defendant NorthWestern Corporation's Motion for Summary

Judgment7 is DENIED.

      4.       Pacific Northwest Solar, LLC's Motion to Renew its Motion for

Summary Judgment on its Sixth Cause of Action 8 is DENIED.

      FURTHER ORDERED:

      1.       The Defendant's unopposed motion, made in open court, to extend

the proposed final pretrial order filing deadline is GRANTED. The proposed final

pretrial order shall be filed on or before March 29, 2019.

      2.       A statement specifying the number of days required for trial shall be

filed on or before March 6, 2019.

      3.       The Court may schedule and conduct a further hearing or hearings to

address admission of evidence and trial-related issues if necessary and appropriate.

      DATED this !£!"iy of March, 2019.




                                                 United States District Judge




      7
          Doc. 145.

      8
          Doc. 158.

                                           -3-
